Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-17 in the reply filed on March 31, 2021 is acknowledged.

Applicant’s election of the species of aluminum alloy in the reply filed on March 31, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-11 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 1-11) and species (16-17), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2021.
The Examiner notes that in the election of March 31, 2021 it was indicated that claims 12-15 are readable on the elected subject matter, and therefore it is understood that applicant intends for the elected “aluminum alloy” to be a different alloy than those listed in claims 16 and 17.

Therefore, after the election claims 1-11 and 16-17 are withdrawn, and claims 12-15 are pending for examination as provided with the preliminary amendment of December 20, 2019.
Specification
The disclosure is objected to because of the following informalities: applicant should provide appropriate headings in the specification such as Brief Description of the Drawings, Summary of the Invention, etc.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for measuring the travers shape of the coating” in claim 14 and “a device for measuring the travers shape of the metal sheet” in claim 15.  Note the use of the generic place holder “device” and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12, line 2, furthermore with the addition of claim 1 features to the claim, it is noted that claim 1 has various references to positioning and effect of features “in use”, and for the purpose of examination, it is understood that the “in use” would apply to the specific method of claim 12, but applicant should clarify the claim language to specifically provide if this is that case, that is, is the positioning and effects being provided in the method of claim 12 or not, without adding new matter.
Claim 12, lines 3-5, it should be clarified when the features of claim 1 added, if “a metal sheet”, “supporting roll” “a liquid bath” is actually the same metal sheet, supporting roll and liquid bath referred to in claim 1 to give proper antecedent basis.  For the purpose of examination, it is understood that the same metal sheet, supporting roll and liquid bath are referred to, but applicant should clarify what is intended, without adding new matter. The use of “the container” and “the guide or sink roll” in claim 12 is understood to have antecedent basis back to those terms in claim 1.
Claims 14 and 15 refer to “a device for measuring the travers shape of the coating” or “a device for measuring the travers shape of the metal sheet”, respectively, and are interpreted under 35 USC 112(f) as discussed above. However, the disclosure as filed has no corresponding structure for performing this function, and therefore, it is unclear 
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 05-156417 (hereinafter ‘417).
Claim 12: ‘417 teaches a method of coating a moving metal sheet using a hot dip coating device (figure 1, 0015, 0006), where the hot dip coating device provides metal 
Claim 13: the liquid bath can be zinc or aluminum, for example (0012, 0014).

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al (US 4519337).  

Claim 13: Ono describes that zinc or aluminum can be used, for example, for the liquid metal bath (column 4, lines 55-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over ‘417 as applied to claims 12  above, and further in view of Bozeman et al (US 3667425).
Claim 13: In ‘417 the liquid bath can be zinc or aluminum, for example, and generally notes other hot dip plating can used (0012, 0014).  As to specifically using aluminum alloy, Bozeman notes conventional hot dip coating of metal with a metal strip passed through a container containing molten metal and a sinker roll, where the metal strip/sheet passes by gas knives, where it is noted that the metal material can conventionally be zinc, aluminum or alloys, thereof (column 2, lines 30-50, figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘417 to specifically use aluminum alloy as the metal coating material as suggested by Bozeman with an expectation of predictably acceptable results, because ‘417 teaches hot dip coating of metal that can include zinc and aluminum, and Bozeman teaches that in similar hot dip coating, aluminum alloy can also be acceptably used as well.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘417 as applied to claims 12-13 above, and further in view of Hardy et al (US 2010/0080889).
Claim 14: As to making the supporting rolls movable to or from the metal sheet and controlled by a device for measuring the traverse shape of the coating when the metal sheet moves downstream from the gas knife, ‘417 describes that the supporting rolls (such as rolls 14) are movable to or from the metal sheet and reduction amount can be adjusted to adjust the intermesh amount (figure 2, 0010).  It is also noted to base the reduction amount of the roller leveler based on the shape including in the width of the strip material that has based through the melt pot 2 and gas wiping nozzles 3 as a reference (0013).  Hardy describes how it is known to provide molten metal coating by passing a metal strip/sheet through a liquid metal bath around a guide/sink roller (bottom deflecting roll) and then through gas knifes (figure 2, 0001, 0009), where it is described that there is a problem with strips having transverse bow shapes that leads to asymmetric application of coating and defects (0014), where adjustment of the bottom deflecting roll and an additional roll system (RAT here after the bottom deflecting roll) can adjust the metal strip along its width to correct for this (0024, 0027-0028, figures 8, 9, where actuators are provided for adjustment of the rolls), and where dynamic control during functioning can be provided for the actuators (0034-0035), and where the adjustment is provided using measuring of coating thickness in a dried form, for example, after the air knifes, across the width of the sheet (note figures 10, 11, 0039, 0071) and based on the measurements adjusting the actuators of the rollers to help control the shape (0068-0074, figure 11), where measurement device 13 is connected to adjustment module 20 that adjusts the actuators for the rollers (figure 11, 0069, 0074, 0075), which can be considered as a complete device with measurement and .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘417 as applied to claims 12-13 above, and further in view of Japan 02-054746 (hereinafter ‘746).
Claim 15: As to making the supporting rolls movable to or from the metal sheet and controlled by a device for measuring the traverse shape of the metal sheet when the metal sheet moves downstream from the gas knife, ‘417 describes that the supporting rolls (such as rolls 14) are movable to or from the metal sheet and reduction amount can be adjusted to adjust the intermesh amount (figure 2, 0010).  It is also noted to base the reduction amount of the roller leveler based on the shape including in the width of the In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

Claims 12-13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 4519337) in view of Japan 05-156417 (hereinafter ‘417).  
Claim 12: Ono provides a hot dip coating method to provide a metal coating on a moving metal sheet, using a hot dip device containing a liquid bath of metal coating material, where the metal coating material is to be provided on the moving metal sheet in use (note figure 1, abstract, column 2, lines 45-55, column 3, lines 25-35), where the device includes a container 7 for the dipping liquid (figure 1), at least a guide/sink roll 8 provided in the container below surface level of the liquid bath in use to guide the moving metal sheet through the bath (figure 1, column 2,lines 45-55), a gas knife 
Ono does not specifically provide that the supporting rolls correct for warpage of the sheet in a width direction if this is considered the shape be influenced.  However, ‘417 teaches a method of coating a moving metal sheet using a hot dip coating device (figure 1, 0015, 0006), where the hot dip coating device provides metal coating on a metal sheet and uses a liquid bath of metal coating material to be provided on the metal sheet (figure 1, 0012-0015), where a container (pot 2) for the liquid bath is provided (figure 1, 0012), a guide/sink roll is provided in the container below surface level of the liquid bath that would guide the moving metal sheet through the bath (figure 1, as wound around the roll), a gas knife (gas wiping nozzle 3) is provided above the liquid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono to also provide supporting rolls that influence the shape of the metal sheet in its width direction at the gas knives by correcting for warpage as described by ‘417 to provide a desirable evenness of coating, since Ono indicates providing hot dip coating on a metal sheet where the sheet is treated with heat and supporting rolls (bridle rolls) before entering the metal bath, and ‘417 indicates that with a similar heat treating and use of bridle rolls before entering the metal bath, it is further indicated to provide supporting rolls between the bridle rolls 
Claim 13: Ono describes that zinc or aluminum can be used, for example, for the liquid metal bath (column 4, lines 55-60) and ‘417 also indicates that the liquid bath can be zinc or aluminum, for example (0012, 0014).

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of ‘417 as applied to claims 12  above, and further in view of Bozeman et al (US 3667425).
Claim 13: Ono describes that zinc or aluminum can be used, for example, as well as any kind of molten metal for the liquid metal bath (column 4, lines 55-60), and in ‘417 the liquid bath can be zinc or aluminum, for example, and generally notes other hot dip plating can used (0012, 0014).  As to specifically using aluminum alloy, Bozeman notes conventional hot dip coating of metal with a metal strip passed through a container containing molten metal and a sinker roll, where the metal strip/sheet passes by gas knives, where it is noted that the metal material can conventionally be zinc, aluminum or alloys, thereof (column 2, lines 30-50, figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono in view of ‘417 to specifically use aluminum alloy as the metal coating material as suggested by Bozeman with an expectation of predictably acceptable results, because Ono and ‘417 teaches hot dip coating of metal that can include zinc and aluminum, and Bozeman teaches that in similar hot dip coating, aluminum alloy can also be acceptably used as well.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of ‘417 as applied to claims 12-13 above, and further in view of Hardy et al (US 2010/0080889).
Claim 14: As to making the supporting rolls movable to or from the metal sheet and controlled by a device for measuring the traverse shape of the coating when the metal sheet moves downstream from the gas knife, ‘417 describes that the supporting rolls (such as rolls 14) are movable to or from the metal sheet and reduction amount can be adjusted to adjust the intermesh amount (figure 2, 0010).  It is also noted to base the reduction amount of the roller leveler based on the shape including in the width of the strip material that has based through the melt pot 2 and gas wiping nozzles 3 as a reference (0013).  Hardy describes how it is known to provide molten metal coating by passing a metal strip/sheet through a liquid metal bath around a guide/sink roller (bottom deflecting roll) and then through gas knives (figure 2, 0001, 0009), where it is described that there is a problem with strips having transverse bow shapes that leads to asymmetric application of coating and defects (0014), where adjustment of the bottom deflecting roll and an additional roll system (RAT here after the bottom deflecting roll) can adjust the metal strip along its width to correct for this (0024, 0027-0028, figures 8, 9, where actuators are provided for adjustment of the rolls), and where dynamic control during functioning can be provided for the actuators (0034-0035), and where the adjustment is provided using measuring of coating thickness in a dried form, for example, after the air knifes, across the width of the sheet (note figures 10, 11, 0039, 0071) and based on the measurements adjusting the actuators of the rollers to help control the shape (0068-0074, figure 11), where measurement device 13 is connected to .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of ‘417 as applied to claims 12-13 above, and further in view of Japan 02-054746 (hereinafter ‘746).
Claim 15: As to making the supporting rolls movable to or from the metal sheet and controlled by a device for measuring the traverse shape of the metal sheet when the metal sheet moves downstream from the gas knife, ‘417 describes that the supporting rolls (such as rolls 14) are movable to or from the metal sheet and reduction amount can In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

Ono et al (US 4519337) was previously listed on the PTO-892 of March 4, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718